Citation Nr: 0001493	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  93-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted such 
that C. C. H. might have been recognized as the veteran's 
child for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 1996 and March 1999 when it was 
remanded for procedural and due process considerations.  It 
has now been returned for appellate review.


FINDINGS OF FACT

1.  In October 1983, the Board denied the veteran's claim, 
deciding that C. C. H. may not be recognized as the veteran's 
child for compensation purposes. 

2.  Since the Board's decision, the evidence consists of 
numerous letters submitted by the veteran, court orders and 
motions, and other duplicative evidence previously 
considered.  

3.  The evidence submitted is either cumulative or redundant 
of evidence previously considered or, if new, it does not 
bear directly or substantially upon the specific matter under 
consideration and, which by itself or in connection with 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the case. 


CONCLUSION OF LAW

Evidence received after the Board's October 1983 decision 
which denied of entitlement to recognition of C. C. H. is not 
new and material; thus, the claim is final and may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has submitted new and material 
evidence to reopen his claim.  At the outset, the Board notes 
that a finding that a claim is well grounded prior to finding 
that new and material evidence has been submitted is a legal 
nullity.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board also notes that the veteran has been apprised of 
evidence necessary to complete his application in accordance 
with Graves v. Brown, 8 Vet. App. 522, 525 (1996).  In June 
1996 and March 1999, the Board remanded the matter for due 
process considerations.  But because the veteran has failed 
to respond to numerous requests for information, the 
requested development has not been accomplished.  
Nevertheless, the Board notes that upon review of the record, 
to the extent possible, all relevant facts have been properly 
developed, and the VA has gathered the pertinent records and 
the veteran has submitted statements which may assist the 
Board in reaching a decision.  The Board concludes that, to 
the extent possible, the record is complete and no additional 
development is warranted.  38 U.S.C.A. § 5107(a).

Applicable law and regulation provides that for the purposes 
of establishing entitlement to a higher rate of compensation 
based on the existence of a dependent, VA will require 
evidence which satisfies the requirements of 38 C.F.R. 
§ 3.204 (1999).  38 C.F.R. § 3.213(a) (1999). 

In relevant part, except as provided in paragraph (a)(2) of 
this section, VA will accept, for the purpose of determining 
entitlement to benefits under laws administered by VA, the 
written statement of a claimant as proof of marriage, birth 
of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant; and, where the claimant's dependent child 
does not reside with the claimant, the name and address of 
the person who has custody of the child.  38 C.F.R. 
§ 3.204(a)(1).  VA however shall require the types of 
evidence indicated in Sections 3.205 through 3.211 where the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.  
38 C.F.R. § 3.204(a)(2).

Photocopies of documents necessary to establish birth, death, 
marriage or relationship under the provisions of Sections 
3.205 through 3.215 of this part are acceptable as evidence 
if the VA is satisfied that the copies are genuine and free 
from alteration.  Otherwise, VA may request a copy of the 
document certified over the signature and official seal of 
the person having custody of such record.  38 C.F.R. 
§ 3.204(c) (1999).

If the evidence submitted for proof of age or relationship 
indicates a difference in the name of the person as shown by 
other records, the discrepancy is to be reconciled by an 
affidavit or certified statement identifying the person 
having the changed name as the person whose name appears in 
the evidence of age or relationship.  The following types of 
evidence may establish age or relationship: (a) a copy or 
abstract of the public record of birth - if established more 
than 4 years after the birth and not inconsistent with 
material of record or shown on its face that it is based upon 
evidence which would be acceptable under this section; (b) a 
copy of the church record of baptism, but not if performed 
more than 4 years after birth or relationship unless it is 
consistent with material of record with the VA, which will 
include at least one reference to age or relationship made at 
a time when such reference was not essential to establishing 
entitlement to the benefit claimed; (c) official report from 
the service department as to birth which occurred while the 
veteran was in service; (d) affidavit or a certified 
statement of the physician or midwife in attendance at birth; 
(e) copy of Bible or other family record certified to by a 
notary public or other officer with authority to administer 
oaths, who should  state in what year the Bible or other book 
in which the record appears was printed, whether the record 
bears any erasures or other marks of alteration, and whether 
from the appearance of the writing he or she believes the 
entries to have been made at the time purported; (f) 
affidavits or certified statements of two or more persons, 
preferably disinterested, who will state their ages, showing 
the name, date, and place of birth of the person whose age or 
relationship is being established, and that to their own 
knowledge such person is the child of such parents (naming 
the parents) and stating the source of  their knowledge; or 
(g) other evidence which is adequate to establish the facts 
in issue, including census records, original baptismal 
records, hospital records, insurance policies, school, 
employment, immigration, or naturalization records.  
38 C.F.R. § 3.209 (1999).

Regarding a child's relationship for adopted children, except 
as provided in paragraph (c)(1) of this section evidence of 
relationship will include a copy of the decree of adoption or 
a copy of the adoptive placement agreement and such other 
evidence as may be necessary.  In jurisdictions where 
petition must be made to the court for release of adoption 
documents or information, or where release of such documents 
or information is prohibited, the following may be accepted 
to establish the fact of adoption: (i) as to a child adopted 
into the veteran's family, a copy of the child's revised 
birth certificate; (ii) as to a child adopted out of the 
veteran's family, a statement over the signature of the judge 
or the clerk of the court setting forth the child's former 
name and the date of adoption, or a certified  statement by 
the veteran setting forth the child's former name, date of 
birth, and the date and fact of adoption together with 
evidence indicating that the child's original public record 
of birth has been removed from such records.  38 C.F.R. 
§ 3.210(c)(1) (1999).

In an October 1983 decision, the Board found that C. C. H. 
was not shown to be the child of the veteran for compensation 
purposes.  The Board reasoned that documents submitted by the 
veteran, as well as his own statements were "what may 
charitably be described as inconsistencies," and that there 
was simply no reasonable ground upon which to draw the 
conclusion that the veteran was the father of C. C. H.

In 1983, the germane evidence considered consisted of the 
following: a March 1974 Order Appointing Guardians and 
Directing Issuance of Citation, showing that T. W. C. and J. 
E. C. were appointed guardians of L. A. C., a k a. C. C. H., 
pending further order of the Court or entry of a Decree of 
Adoption; the veteran's June 1977 letter, maintaining that he 
had adopted C. C. H.; and a March 1976 statement from A. B., 
Assistant State Registrar, Manager of Vital Records Section, 
of the Arizona Department of Health Services, advising the 
veteran that with respect to his request for a certified copy 
of the birth certificate of C. C. H., whom he claimed as his 
daughter, his request was denied.  A. B. explained that the 
department had been advised that the child was born in Mexico 
and that the alleged birth certificate was a forgery.  
Consequently, the certificate was sealed and designated as 
invalid.  

Several certificates of birth associated with other children; 
a July 1978 statement from a medical facility attesting that 
R. P. Q. gave birth, in that clinic, on May [redacted] 1973, to a 
female child and was provided with corresponding papers; a 
July 1978 statement from R. P. Q. declaring that the veteran 
was the natural father of C. C. H., as the child was a 
product of the union between them and the child was placed in 
the veteran's care to live in the United States; an August 
1978 Declaration of Marital Status noting that C. C. H. was 
the veteran's child although in the custody of M. A. S.; a 
January 1979 Report of Contact documenting that the Arizona 
Daily Star inquired about the veteran's case and it was 
reported that the veteran was charged with buying and selling 
children, forging birth certificates, and smuggling 15 babies 
out of Mexico, although noting that when asked about C. C. 
H., the veteran claimed that he was her natural father, but 
clarifying that the child was adopted by Mr. and Mrs. C. and 
was renamed L. C.

The Board also considered a January 1979 requested for a 
field examination investigation and February 1979 Report of 
Field Examination Investigation.  In the report, the examiner 
noted that he had contacted the Arizona Department of Vital 
Statistics and was told that they would not issue a birth 
certificate to the veteran for C. C. H.  The examiner wrote 
that the Arizona Department of Vital Statistic stated that 
they had received a letter from the U. S. District Attorney 
indicating that the child had been kidnapped by the veteran 
and that he had been found guilty of committing that crime.  
The examiner added that the Federal Bureau of Investigation 
had a file associated with the foregoing actions.  

In March 1976, S. I. L., a United States Attorney, 
acknowledged that in January the veteran requested a 
certified copy of the birth certificate of C. C. H.  In 
connection with this request, S. I. L. wrote that in June 
1975 the veteran was found guilty in United States District 
Court for the District of Oregon of kidnapping the same child 
and transporting her from Oregon to his residence in Arizona.  
The undisputed evidence at trial was that the veteran 
purported to be a representative of an authorized adoption 
agency, and while acting in this capacity, sold the child to 
an unsuspecting couple in Oregon who believed the transaction 
was a legitimate adoption proceeding.  S. I. L. added there 
was further testimony that the alleged birth certificate for 
the child was a forgery having been prepared by the veteran 
in an effort to substantiate his contention that the child 
was born in this country and that he was the father, but all 
the evidence indicated that the child was born in Mexico and 
illegally brought into this country by the veteran.  

In a March 1979 Report of a Field Examination Investigation, 
the investigator wrote, after reviewing the FBI file on the 
veteran, that he and his daughter, lived as husband and wife 
in Mexico.  The veteran's daughter gave birth to another 
child, which was alleged to have been fathered by another 
male.  In August 1973, the veteran and his daughter returned 
to Oregon with C. C. H., and the veteran asked his daughter's 
mother and stepfather if they knew of anyone interested in 
adopting children.  They informed him of Mr. and Mrs. C.  In 
August 1973, the veteran, posing as an adoption agency 
representative, sold C. C. H. to Mr. and Mrs. C. for $1500.  
The C's thereafter requested a birth certificate and other 
legal papers.  In response, the veteran furnished a birth 
certificate showing himself as the father of the child.  The 
C's became suspicious and contacted Immigration and 
Naturalization Services.  The veteran became angered so he 
returned and in May 1974 kidnapped C. C. H. and returned with 
her to Arizona.  In September 1974, the veteran while driving 
a vehicle made an emergency stop throwing the child from the 
car seat to the floor.  The child's diagnosis was cerebral 
atrophy secondary to a subdural hematoma, prognosis negative, 
severe convulsions and arching.  In October 1974, a complaint 
was filed, violation Title 18 USC, Section 1201, kidnapping.  
The veteran was arrested on the same date.  Thereafter, in 
part, it was noted that the veteran had a vasectomy in 
November 1974 and that he had obtained a doctor to sign off 
on the birth certificate for the child.  In February 1975 the 
veteran was indicted for kidnapping; in June 1975 he was 
found guilty of kidnapping; and in August 1975 he was 
sentenced to life imprisonment.  

Also considered were a May 1974 copy of a Complaint for 
Violation of U.S.C. Title 18, Section 1201, alleging that the 
veteran willfully and knowingly transported C. C. H. who had 
been unlawfully kidnapped and carried away by him; and 
numerous letters submitted by the veteran dated from May 1979 
to July 1980, along with copies of his complaints for his 
claim and complaints against VA and its employees.  

In a July 1979 Administrative Decision, the RO determined 
that C. C. H. was not the veteran's child and that additional 
dependency compensation could not be paid to him; a January 
1981 statement from P. R. Q. maintaining that the veteran was 
the father of C. C. H.; statements of paternity dated from 
July 1978 to February 1981 from the veteran, maintaining that 
he was the father of C. C. H., as well as other children; a 
February 1981 Inmate Request to Staff Member report 
indicating that the veteran requested permission to marry P. 
R. Q., the mother of C. C. H., and the veteran's request was 
granted; and a July 1981 Report of Contact verifying that 
common law marriage was not recognized in Mexico.  

In May 1982, the veteran submitted a Certificate of Live 
Birth for C. C. H.  On the certificate the veteran was listed 
as the father and R. P. Q. was listed as the mother with an 
attached statement indicating that R. P. Q. gave birth to a 
female child in May 1973; a January 1981 complaint/paternity 
claim from R. P. H., alleging that the veteran is the father 
of C. C. H. with an undated answer, in which the veteran 
accept and affirms paternity; a copy of the February 1981 
Inmate Request to Staff Member, with a notation stating that 
the veteran and R. P. Q. had married; a 1981 Certificate of 
Marriage from the State of California; an October 1981 Order 
from the Court of Arizona striking the motion for summary 
judgment from the calendar, as the parties did not appear; a 
March 1982 Order denying the request of R. P. H. to reinstate 
the motion for summary judgment and at the same time 
questioning the court's jurisdiction over the claim; an April 
1982 letter from the veteran requesting reinstatement for 
summary judgment; a June 1982 Order from the Superior Court 
of Arizona indicating that the veteran was declared the 
father of C. C. H., although certification of the document 
was illegible; an July 1982 Order, indicating that the Court 
declared, in part, the veteran to be the father of C. C. H., 
the said child of R. P. H (with an illegible seal); copies of 
the child's school progress reports; and a July 1982 Order 
setting an amount of $50 to be paid for each child.    

The Board also reviewed an August 1983 RO decision in which 
the RO reasoned that the records from the Superior Court of 
Arizona show that the proceedings were held without the 
appearance of either the veteran or his alleged wife.  A 
counselor represented neither and the entire affair was 
handled by mail.  The judge noted that that the court 
documentation showed that the court was confused as to the 
reason for the proceedings as originally, the proceedings 
were dismissed for want of jurisdiction.  The RO then noted 
that eventually the court furnished the veteran, who was the 
defendant, a court order declaring him to be the father 
mainly an innocent convenience to the parties.  There was no 
where in the record showing that the court had any idea of 
the voluminous proceeding litigation involving the veteran.  
At that time, it did not even appear that the court was aware 
of the fact that the veteran was incarcerated.  The veteran 
couched his correspondence to the court in ways to indicate 
that he resided in Kansas only for medical reasons.  The RO 
found that the court proceedings, however, were a transparent 
attempt to gain VA benefits and/or aid in the veteran's 
release from incarceration.  As such, a court order obtained 
under such irregular circumstances may not be accepted and 
such an obvious attempt to manipulate the legal system cannot 
be condoned.  The RO concluded that VA is not bound to accept 
court orders that were obtained through fraud, 
misinformation, or are patently irregular.

As alluded to above, in October 1983, the Board found that C. 
C. H. was not shown to be the child of the veteran for 
compensation purposes and denied the appeal.  When a claim is 
disallowed by the Board, that claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered, except upon the submission of 
new and material evidence with respect to that claim.  
38 U.S.C.A. §§ 5108, 7104(b).  

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determination of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  "New" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, supra.  The Board must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., whether the 
newly-submitted evidence bears directly and substantially on 
the specific matter, and whether it is so significant that it 
must be considered to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Board must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Board may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Id.; Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Justus v. Principi, 3 Vet. App. 510 (1992).

After the Board's 1983 decision, the record contains 
additional statements dated from October 1983 to November 
1984 from the veteran, asserting that the Board's October 
1983 decision was erroneous and that he was married to R. P. 
Q.  The veteran also submitted additional letters and 
certificates of birth.  Regarding this evidence, the Board 
finds that it is not new, in that the statements contained 
within are cumulative and redundant of statements previously 
considered by the Board in October 1983.  Thus new and 
material evidence in this regard has not been submitted.  
38 C.F.R. § 3.156(a).

Subsequent to 1983, the veteran also submitted a copy of a 
January 1978 Order, In the Matter of the Adoption of C. C. 
H., showing that the cause was dismissed for want of 
prosecution; Dependent's Declaration Status Reports dated 
from August 1988 to January 1989, primarily noting that C. C. 
H. died on May [redacted], 1986; and a March 1991 statement 
from Judge J. C. G. of the Circuit Court of Oregon, informing 
the veteran that regarding that adoption, the file was a public 
record which had never been sealed by any court.  The judge 
also explained that the adoption file the veteran referred to 
involved another number and that that record was sealed in 
accordance with Oregon statutes.  The judge added the 
adoption was never completed and a decree of adoption was 
never issued or granted in that case.  

A March 1991 United States Government's Memorandum in 
Response To Plaintiff's Application For Habeas Corpus Writ, 
showing that the veteran's application was denied, is also of 
record.  In the summary section, the report shows that the 
veteran's application for habeas corpus writ in order to 
alter the name of the victim-child of his kidnapping offense 
had no basis under the law and should be denied.  The veteran 
was serving a life sentence, having been convicted of a 
kidnapping offense in the Federal District Court for the 
District of Oregon in 1975, and the victim-child was 
deceased, having suffered irreparable injuries during the 
kidnapping episode.  Also the Supreme Court of Oregon had no 
jurisdiction over the matter and the veteran had no standing 
before the court.  His application for a writ of habeas 
corpus was therefore denied.

The veteran also submitted an October 1993 statement of the 
case.  Attached to his contentions and statements were 
duplicate copies of District Court documents; deposition 
testimony; duplicate letters from the District Court of 
Oregon; copies of state statutes and newspaper articles; a 
duplicate copy of the March 1974 Order, In the Matter of 
Adoption the child; a report from the vital statistics 
section; an order following service by publication; and an 
altered and unaltered copy of the May 1978 certificate of 
death for the child. 

On the unaltered copy of the certificate of birth issued in 
June 1988, the child's name, C. C. H., is listed as L. A. C. 
and the parents are listed as T. W. C. and J. E. V.  On the 
altered copy issued in August 1993, the child's adopted name 
L. A. C. is crossed out and C. C. H. is typed in.  The 
father's and mother's name, T. W. C. and J. E. V. are crossed 
out and the veteran's and R. P. Q.'s names are typed on the 
document.  In the reserved section, "[i]tems #1, 16, 17, & 
18 corrected by court records 7/29/93" is noted.

The veteran also submitted March 1981 affidavits from R. P. 
Q., stating that she through a common-law relationship with 
the veteran bore four children, one of which was C. C. H.  
She added that the veteran was the recognized father and 
acknowledged parent.  An undated Inmates Visiting Slip 
showing that R. P. Q. and her children, visited the veteran 
while incarcerated in March 1982 and the veteran's November 
1994 Certificate of Parole are also of record.

Review of the foregoing evidence of record shows that the 
evidence is new.  In other words, the evidence is neither 
redundant or cumulative of evidence previously submitted and 
reviewed by the Board in October 1983.  The newly submitted 
evidence however is not material.  38 C.F.R. § 3.156(a).  
Although it tends to bear directly and substantially upon the 
specific matter under consideration, it, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
this case, the Board initially notes that although the 
veteran's evidentiary assertions must be accepted as true for 
the purpose of determining whether new and material evidence 
has been submitted, the Court has held that this presumption 
of credibility is not unlimited.  Justus does not require the 
VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Justus v. 
Principi, 3 Vet. App. 510; see generally Samuel v. West, 
11 Vet. App. 433 (1998).  Additionally, as in this case, the 
regulations provide that VA shall require the types of 
evidence indicated in Sections 3.205 through 3.211 where the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.  
38 C.F.R. § 3.204((a)(2).  

Here, all of the claimant's allegations and evidence are 
based upon his uncorroborated accounts of being the natural 
father of C. C. H.  For example although the veteran 
submitted a purported amended copy of the Certificate of 
Death for C. C. H. in August 1993, the altered copy merely 
crosses out the child's adopted name of L. A. C. and 
contained the typed in name of C. C. H. above that name.  
Further the father's and mother's name, T. W. C. and J. E. V 
are also crossed out and the veteran's and P. P. Q.'s names 
are typed above the crossed-out section.  A certified 
statement from the registrar's officer does not accompany the 
altered document and the court's seal is not legible.  The 
evidence raises a question of its validity and thereby, is 
not so significant that it, by itself or in connection with 
evidence previously assembled, must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Additionally, although the March 1991 United States 
Government's Memorandum in Response to the Plaintiff's 
Application For Habeas Corpus Writ is new, it is not 
material.  In fact, the document notes that at that time, the 
veteran was serving a life sentence after having been 
convicted of a kidnapping offense in 1975.  This evidence 
could not possibly change the outcome of the final decision 
concerning the veteran's claim because the statements 
contained within clearly support a finding that the veteran 
was not the father of the child.  Evidence which is 
unfavorable to the appellant's case and which supports the 
previous denial, cannot trigger a reopening of the claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992).  

In light of the reasonable indication of fraud or 
misrepresentation of the relationship between the veteran and 
C. C. H.; the questions of validity regarding the veteran's 
and P. R. Q.'s statements; and the absence of any clearly 
authentic proof of the relationship between C. C. H. and the 
veteran, the Board finds that new and material evidence has 
not been submitted to reopen the veteran's claim.  The 
veteran's appeal is denied.  



ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to recognition of C. C. H. as the 
veteran's child; the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

